Landis, Judge:
Counsel have submitted this case on the following stipulation :
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff the Assistant Attorney General for the United States as follows:
1. That the merchandise marked “A” and initialed CTR (Import Specialist’s Initials) by Import Specialist C. T. Rufener (Import Specialist’s Name) on the invoice covered by the protest was assessed with duty at 42i/j% ad valorem under Item 547.55, TSUS, and is claimed dutiable at 12% ad valorem under Item 712.50, TSUS.
2. That said merchandise consists of items which are chiefly used as parts of mass spectrometers.
3. That said mass spectrometers contain no optical elements, but depend for their operation upon an electrical phenomenon which varies according to the factor to be ascertained.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, the protest being limited to that merchandise marked “A” as aforesaid.
Accepting this stipulation as a statement of facts, we hold that the articles of merchandise marked with the letter “A” and with the ini*543tials of the import specialist on the invoices covered by the entry in this protest, are items which are chiefly used as parts of mass spectrometers, an electrical measuring instrument, dutiable at 12 per centum ad valorem under TSUS item 712.50.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.